It was said that the heir shall take advantage of this forfeiture, for a right of action which is a mere foreign remedy, descends to the heir; afortiori a title of entry. F. N. B., *149; 10 E., 4, 9; 38 E., 2, 39, 29; Ass., 32; 10 Ass., 20; 43 Ass., 45; 50 E., 3, 4; 19 E., 4, 15; 46 E., 3, 4; F. N. B., 144; 18 Eliz. Harper's reports. There was a lord, and two coparcener copyholders; one of them made a feoffment, and the lord made a lease of the manor. The lessee shall not take advantage of this forfeiture, for he is not privy to the title. But if the lessor dies, his heir shall take advantage of it. E contra. The heir in this case shall not take advantage of the forfeiture, in the life of the ancestor. The cases put are those of inheritance, which descends to the heir; here is a new right of entry, an estate at the will of the lord. But this is a personal misdemeanor, and moritur cum persone. It is not found that he died seized, and that A. is his cousin and heir; so he may be, and yet enter by force of a feoffment. It was said e contra, that the commission of waste gives a freehold, which is not personal, but is a forfeiture in respect to the tort done to the freehold. As to the point, where a seizin in fee is supposed in one, the law intends that it remains in him until his death. Sedadjournatur.
The cases cited where the heir shall have a right of action and entry are not like this. For here it is no forfeiture until the lord chooses to make it so. The heir of the reversion shall not have waste at common law, although Rastal, Waste, 7 stat. De Waste, 20 Ed., 1, p. 397, says he shall have it.
Hitcham, Serj. This action is rather in the personalty, and the damages are the principal object, and this has not yet been settled by any statute.